DETAILED ACTION
Amendment submitted August 5, 2021 has been considered by examiner. Claims 2-19 are pending. 


Response to Arguments
Applicant’s arguments with respect to claims 2-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,452,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aymeloglu et al (US Patent Application Publication 2010/0070489) in view of Gan et al (US Patent Application Publication 2010/0287512) and further in view of Meldahl (US Patent Application Publication 200/0161485).


Claims 2, 10 and 15: Aymeloglu discloses a system, a non- transitory computer storage and a method comprising: 
applying a first filter to the plurality of data objects to determine: a first set of data objects from the plurality of data objects that satisfy the first filter [0062]. [“filters can be selected by the user to specify an appropriate membership criterion…”]
applying a second filter to the plurality of data objects to determine: a second set of data objects from the plurality of data objects that satisfy the second filter [0062]. [“filters can be selected by the user to specify an appropriate membership criterion…”]
applying a third filter to the first and the second sets of data objects to determine: a third set of data objects from both the first and the second set of data objects that satisfy the third filter [0063]. [See application of the filter.]
applying a transform filter to the third set of data objects to determine: a set of object properties from a property associated with each respective data object in the third set of data objects [0062-0063].
generating or updating a user interface to include: concurrent graphical representations of: a first quantity of objects in the first set of data objects; a second quantity of objects in the second set of data objects [Fig. 3A, 0064]. [See at least a quantity of each filtered category.]
a third quantity of objects in the third set of data objects [Fig. 3A, 0062-0064].
a quantity of unique object properties in the set of object properties [Fig. 3A, 0062-0064].
Furthermore, while Aymeloglu discloses applying filters to data to come up with different sets of data, Aymeloglu does not explicitly disclose categorize sets into “first set”, “second set”, etc. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Aymeloglu to contain such specific terms for data sets in order to keep track of data sets in a particular naming structure.

	While Aymeloglu discloses the above features as a selectable graph with quantities of items present, Aymeloglu alone does not explicitly disclose:
a root node indicating a root quantity of objects in the plurality of data objects; a first node associated with the first filter and indicating a first quantity of objects in the first set of data objects, wherein the first node is displayed as linked to the root node; a second node associated with the second filter and indicating a second quantity of objects in the second set of data objects, wherein the second node is displayed as linked to the root node; a third node associated with the third filter and indicating a third quantity of objects in the third set of data objects, wherein the third node is displayed as linked to the first and second nodes; and  a fourth node associated with the transform filter and indicating a quantity of unique object properties in the set of object properties, wherein the fourth node is displayed as linked to the third node; wherein the first node is selectable to initiate display of one or more of a first list or a first graph associated with the first set of data objects: wherein the second node is selectable to initiate display of one or more of a second list or a second graph associated with the second set of data objects; wherein the third node is selectable to initiate display of one or more of a third list or a third graph associated with the third set of data objects; and wherein the fourth node is selectable to initiate display of one or more of a fourth list or a fourth graph associated with the set of object properties

	However, Gan [0024] discloses having selectable nodes and Meldahl (Abstract) discloses a tree structure, including multiple nodes (i.e. first through fourth as claimed) with certain parent nodes (as in at least Figure 2) keeping track of a sum of its child nodes (this is analogous to keeping track of a quantity as claimed because it’s a variation of keeping track of quantity of items. Furthermore, Aymeloglu (Fig 3A) discloses keeping track of quantities as claimed as well as providing filtering of subsets as claimed in a selectable graph.) 
	As such, with Aymeloglu, as described above, disclosing the overall functionality of the claim, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Aymeloglu with Gan and Meldahl in order to view data from Aymeloglu in a particular manner such as a tree.
Claims 3, 11 and 16: Aymeloglu discloses the system, the medium and the method of Claims 2, 10 and 15 above, and Aymeloglu further discloses wherein each data object of the plurality of data objects is a home data object [Fig. 3A]. [The type of object is considered non-functional descriptive material. Aymeloglu, for example, provides examples with stocks to perform analogous functionality. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Aymeloglu to use a particular object type in a graph when filtering specified data.]
Claims 4, 12 and 17: Aymeloglu discloses the system, the medium and the method of Claims 2, 10 and 15 above, and Aymeloglu further discloses wherein the application of the first filter is in response to a user selection [0066-0067].
Claims 5, 13 and 18: Aymeloglu discloses the system, the medium and the method of Claims 2, 10 and 15 above, and Aymeloglu further discloses wherein the plurality of data objects is selected by a user [0066-0067].
Claim 6: Aymeloglu discloses the system of Claim 2 above, and Aymeloglu further discloses generate a report based at least on data from the first set of data objects and the second set of data objects, wherein a format of the report comprises at least one of a text format, a word processing format, a spreadsheet format, or a portable document format [0056].
Claims 7, 14 and 19: Aymeloglu discloses the system, the medium and the method of Claims 2, 10 and 15 above, and Aymeloglu further discloses wherein the transform filter comprises a user-specified transform metric [0071].
Claim 8: Aymeloglu discloses the system of Claim 2 above, and Aymeloglu further discloses wherein the plurality of data objects is selected through a graphical user interface [Fig. 3A].
Claim 9: Aymeloglu discloses the system of Claim 2 above, and Aymeloglu further discloses wherein at least one data object of the plurality of data objects corresponds to at least one of a buyer, seller, entity, or real estate agent [Fig. 3A]. [The type of object is considered non-functional descriptive material. Aymeloglu, for example, provides examples of non-functional descriptive entities such as stocks to perform analogous functionality. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Aymeloglu for filtering different type of data because the overall filtering functionality remains similar despite different type of data.]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keren et al (2008/0120593) describes at least a hierarchical structure in which nodes may be selected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163